Citation Nr: 1725596	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1945 to January 1947 and September 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  A notice of disagreement was received in February 2016, a statement of the case was issued in April 2016, and a VA Form 9 was received in May 2016.  The matter is now handled by the RO in Los Angeles, California.   

The Veteran requested a hearing before the Board, but later cancelled the request.  See January 2017 statement.  As such, the Veteran's hearing request is deemed withdrawn. 

The issue of entitlement to service connection for a bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

There is no post-service diagnosis of tinnitus.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

A standard letter in June 2015 satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Veteran's service treatment records are not available.  The Board recognizes that in such cases where service records are missing, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.  The Veteran was notified by a letter in June 2015 that his records were unavailable.

The Veteran indicated that he has not received any treatment post service for his claimed disorder; however, a post-service audiogram was submitted, dated June 2014.  The Veteran was provided VA medical examinations in November 2015 and April 2016.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disorder in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to Service Connection for Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability based on a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Analysis

In the November 2015 and April 2016 VA examinations, the Veteran denied any symptoms of tinnitus.  Therefore, a diagnosis of tinnitus was not made.  Furthermore, aside from the Veteran's original claim for service connection, the Veteran has not submitted any statements describing that he suffers from tinnitus.

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

There is no diagnosis of tinnitus at any time post service and the Veteran has not submitted any lay statements describing post-service symptoms of tinnitus.  The Veteran specifically denied having any symptoms of tinnitus post service.  In the absence of a post-service diagnosis, the claim for service connection for tinnitus must be denied. 

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for tinnitus, there is no doubt to be resolved, and service connection for tinnitus is not warranted.  38 U.S.C. A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that the examination results from the April 2016 VA examination demonstrate a current hearing disability, as defined in 38 C.F.R. § 3.385.  

The Veteran asserts his bilateral hearing loss is due to firing weapons without hearing protection during 17 weeks of basic training in service.  See January 2015 statement.  The Board notes that service treatment records are unavailable; however, personnel records indicate that during the Veteran's period of service from 1945 to 1947, he participated in Infantry Basic Training for 4 months.  See Separation Qualification Record.  There is no evidence contradicting the Veteran's statements concerning in-service noise exposure during basic training and the Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Given that noise exposure from firing small arms weapons is the conditions of basic training, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an in-service element, i.e., the Veteran's exposure to loud noise in service is established.  38 U.S.C.A. §§ 1154(a),5107 (b); 38 C.F.R. § 3.102.

Of note, a VA medical opinion was obtained in April 2016, at which time the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was due to service because the Veteran's military occupation specialty (MOS) had a low probability of acoustic trauma.  It does not appear that the April 2016 VA examiner considered the Veteran's report of 4 months of noise exposure without hearing protection during basic training when providing the etiological opinion.  Hence, an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

1.  Obtain an addendum opinion from the April 2016 VA examiner.  If the April 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After review of the record, the examiner must provide an opinion as to the following:  Given the particulars of this Veteran's medical history, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's in-service exposure to loud noise, including 4 months of noise exposure without hearing protection during basic training, caused any acoustic damage (including on a delayed/latent onset theory) that has resulted in, or is related to any hearing loss disability that he now has?

The examiner is advised that the Veteran's exposure to loud noise from small arms fire during basic training is established based on the places, types, and circumstances of the Veteran's service.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


